DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 7, 8, 10 – 15, 17, 18, 20 – 21, 23 -24, 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al (US 2019/0273923, hereafter Huang).
As per claim 1, Huang discloses a video decoding method, comprising:
parsing coding tree split information to obtain a current node (¶ 35);

obtaining a quantization parameter (QP) delta of a current coding unit (CU) in the region covered by the current quantization group (¶ 38 - 42); and
obtaining a reconstructed picture of the current CU based on the QP delta of the current CU (¶ 38 - 42).
As per claim 2, Huang discloses the method according to claim 1, wherein the determining, based on a depth N of the current node, coordinates of an upper-left corner of a region covered by a current quantization group comprises:
determining that the coordinates of the upper-left corner of the region covered by the current quantization group are coordinates of an upper-left corner of a region covered by the current node when if the depth N of the current node is equal to a first threshold T1 (¶ 37 - 42).
As per claim 3, Huang discloses the method according to claim 2, wherein the first threshold T1 is a preset nonnegative integer (¶ 39 - 42).
As per claim 4, Huang discloses the method according to claim 2, wherein the first threshold T1 is 0, 1, 2, or 3 (¶ 38 - 42).
As per claim 5, Huang discloses the method according to claim 2, wherein the depth of the current node is the a quadtree depth (QT depth) of the current node; or the depth of the current node is a sum of the QT depth of the current node and the a multi- type tree depth (MTT depth) of the current node (¶ 38 - 42).
claim 7, Huang discloses the method according to claim 2, wherein the depth N of the current node is determined based on a QT depth of the current node and a binary depth (Db) of the current node (¶ 38 -42).
As per claim 8, Huang discloses he method according to claim 7, wherein the depth N of the current node is determined by using the following calculation formula: 
    PNG
    media_image1.png
    19
    212
    media_image1.png
    Greyscale
 Dq is the QT depth of the current node (¶ 38 - 42).
As per claim 10, Huang discloses the method according to claim 1, wherein when if a QP delta of a 4first CU having a residual in the current quantization group is not equal to 0, luminance QPs of all CUs whose coding sequences are before that of the first CU having a residual in the current quantization group are modified to a luminance QP of the first CU having a residual; and when if the current CU is a CU before the first CU having a residual in the current quantization group, the obtaining a reconstructed picture of the current CU based on the QP delta of the current CU comprises: obtaining the reconstructed picture of the current CU based on the luminance QP of the first CU having a residual (¶ 38 - 42).
Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 1 are applicable for claim 14.
claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 17, arguments analogous to those presented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 1 are applicable for claim 18.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 21.
Regarding claim 23, arguments analogous to those presented for claim 1 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented for claim 1 are applicable for claim 24.
Regarding claim 26, arguments analogous to those presented for claim 1 are applicable for claim 26.
Regarding claim 28, arguments analogous to those presented for claim 1 are applicable for claim 28.
Regarding claim 29, arguments analogous to those presented for claim 1 are applicable for claim 29.




Allowable Subject Matter
Claim(s) 6, 9, 16, 19, 22, 25, 27, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487